Citation Nr: 0109169	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  00-07 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to an increased rating for dermatomycosis, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for otitis externa, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from November 1954 to 
November 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in April 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York, denying the veteran's claim 
of entitlement to service connection for a heart disorder as 
not well grounded and denying claims of entitlement to 
increased (compensable) ratings for dermatomycosis and otitis 
externa.  A notice of disagreement with the aforementioned 
action was received by the RO in August 1999, and following 
additional development, rating action of the RO in September 
1999 continued and confirmed the prior denial of service 
connection for a heart disorder as not well grounded, while 
assigning 10 percent ratings for dermatomycosis and otitis 
externa, effective from the date of receipt of the veteran's 
claim or prior thereto.  The 10 percent rating assigned for 
otitis externa under 38 C.F.R. § 4.87, Diagnostic Code 6210, 
is the maximum evaluation under that code.

In the context of the current appeal, the issue of the 
veteran's entitlement to service connection for hearing loss 
has been raised and review of the record discloses that 
service connection for deafness was previously denied by the 
RO in October 1964.  To the extent that the veteran is 
attempting to reopen the previously denied claim, that matter 
is referred to the RO for appropriate consideration.


REMAND

During the pendency of this appeal, a significant change in 
the law was effectuated.  Specifically, on November 9, 2000, 
the President of the United States signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Based on this legislative change, the RO has denied 
entitlement of the veteran to service connection for a heart 
disorder on a basis that no longer exists, nor has the RO 
been afforded the opportunity of undertaking those actions 
necessary to ensure compliance with the notice and duty-to-
assist provisions contained in the new law with respect to 
all of the matters on appeal.  The end result is that the 
veteran has not been informed of the VCAA provisions that may 
have applicability to the issues herein presented, and he 
therefore may have been denied the opportunity to formulate 
appropriate argument on appeal to the Board.  It thus would 
be potentially prejudicial to the veteran were the Board to 
proceed to issue a merits-based decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  

In the case at hand, securing additional medical input as to 
the relationship of the veteran's variously diagnosed heart 
disorders to his military service, and as to the current 
level of severity of his dermatomycosis is felt to be 
advisable in order to satisfy the VA's duty-to-assist 
obligation, as redefined by the VCAA.  In this regard, it is 
noted that the veteran avers that his dermatomycosis is of 
greater severity than is indicated on recent VA medical 
examinations, noting that he is bothered by continuing 
infections and rashes.  Regarding his claimed heart disorder, 
the record discloses recent diagnoses of aortic sclerosis, 
arteriosclerotic heart disease, hypertension, mitral 
regurgitation, and hyperlipidemia, among others.  A VA 
physician in March 1999 linked the veteran's mitral 
regurgitation with an in-service systolic murmur, but failed 
to offer an opinion as to any linkage between the 
arteriosclerotic heart disease, hypertension, and 
hyperlipidemia and the veteran's in-service systolic murmur 
and any resulting mitral regurgitation.  No rationale for the 
opinion offered was furnished.  There is also of record a 
very brief statement, dated in April 2000, from D. L. 
Roberts, M.D., wherein he linked the veteran's aortic 
sclerosis to an in-service systolic ejection murmur, but 
without any stated rationale or accompanying treatment 
records.

As further medical examination is necessitated, the veteran 
is hereby advised of the importance of appearing for such 
evaluation.  In that vein, the veteran's attention is 
directed to the following:

Sec. 3.655  Failure to Report for 
Department of Veterans Affairs 
Examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.

    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (2000).

Finally, in a letter dated June 22, 1999, the veteran 
asserted that his service connected disabilities clearly 
interfered with his employment.  The veteran appears to be 
raising a claim for extraschedular ratings.  In Spurgeon v. 
Brown, 10 Vet. App. 194 (1997), the Court concluded that a 
remand was required due to the Board's failure to notify the 
appellant in that case that he was responsible for furnishing 
employment records to support his claim that his service-
connected disability affected his employment.  In this case, 
the appellant should be notified of the need to submit 
evidence that his skin and ear disabilities each cause marked 
interference with employment or have required frequent 
periods of hospitalization.  

On the basis of the foregoing, this matter is REMANDED to the 
RO for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the VCAA 
are completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to any final regulations 
which may be issued and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are issued 
also should be considered.  

2.  The RO should contact the veteran in 
writing for the purpose of advising him 
of the evidence needed to substantiate 
his claims for entitlement to service 
connection for a heart disorder and for 
increased ratings for dermatomycosis and 
otitis externa.  The RO should further 
advise the veteran in writing of his 
right to submit any additional argument 
and/or evidence in support of such 
claims.  

Such evidence may be of a lay or medical 
variety, including but not limited to 
copies of service medical or personnel 
records he may hold in his possession; 
statements from service medical 
personnel; "buddy" certificates or 
affidavits from fellow servicemen of 
family members; employment or retirement 
physical examinations; medical evidence 
from hospitals, clinics and private 
physicians by which or by whom the 
veteran may have been treated; letters 
written during service; photographs; 
pharmacy prescription records; or 
insurance examinations.  Such evidence 
should be relevant to the question of the 
service incurrence or aggravation of a 
heart disorder or the claims for increase 
for dermatomycosis and otitis externa. 

Moreover, the RO should advise the 
veteran in writing that he may submit 
proof of marked interference with his 
employment or the need for frequent 
periods of hospitalizations due to his 
service connected disabilities.  This 
evidence may include letters or 
attendance statements from employers 
showing time lost from work due to the 
service connected disabilities.

3.  In addition, the veteran should be 
contacted for the specific purpose of 
requesting that he provide a listing of 
the names and addresses of those VA and 
non-VA medical professionals or 
institutions, such as D. L. Roberts, 
M.D., who have evaluated and/or treated 
him for any heart disorder since his 
discharge from military service and for 
his dermatomycosis and/or otitis externa 
since 1997.  The approximate dates of any 
such evaluation or treatment should be 
furnished by him to the extent feasible.

Thereafter, the RO should, after 
obtaining proper authorization, obtain a 
complete set of treatment records from 
those medical professionals or 
institutions referenced in connection 
with the aforementioned request.  Any and 
all VA treatment records must be obtained 
regardless of whether in fact the veteran 
responds to the foregoing request.  Such 
records, once obtained, must then be 
added to the claims folder.

4.  The veteran should be afforded a VA 
medical examination by a cardiologist for 
the purpose of determining the correct 
diagnosis and etiology of all existing 
heart disorders.  The veteran's claims 
folder in its entirety is to be furnished 
to the examiner prior to any evaluation 
of the veteran for use in the study of 
this case.  Such examination is to 
include a review of the veteran's history 
and current complaints, as well as a 
comprehensive physical evaluation.  Any 
indicated diagnostic studies must also be 
accomplished if deemed warranted by the 
examiner.  All established diagnoses 
relating to disability of the veteran's 
heart or cardiovascular system are then 
to be fully set forth.  Use by the 
examiner of the italicized standard of 
proof in formulating a response to the 
questions posed is requested.  If the 
physician agrees or disagrees with any 
opinion of record, the reasons should be 
specified.  

It is requested that the cardiologist 
offer a professional opinion, with full 
supporting rationale, as to the 
following:  

a.  What are the current 
diagnoses of any existing heart 
disability and when did each 
have its onset?

b.  Was the Grade I systolic 
murmur in the pulmonic area 
noted on separation examination 
of any clinical significance; 
that is, was it an organic or 
functional murmur?

c.  Is it at least as likely as 
not that any currently 
diagnosed heart disease had its 
onset in service or is the 
result of the Grade I systolic 
murmur in the pulmonic area 
shown on a separation medical 
examination? To that end, is it 
at least as likely as not that 
any mitral regurgitation of the 
veteran had its onset in 
service or is the result of his 
in-service murmur?  Also, is it 
at least as likely as not that 
arteriosclerotic heart disease 
or hypertension had their onset 
in service or are a direct 
result of the in-service 
systolic murmur or secondary to 
any resulting mitral 
regurgitation?

5.  The veteran is be afforded a VA 
dermatology examination for the purpose 
of determining the current severity of 
his dermatomycosis.  The veteran's claims 
folder in its entirety is to be furnished 
to the examiner prior to any evaluation 
of the veteran for use in the study of 
this case.  Such examination is to 
include a review of the veteran's history 
and current complaints, as well as a 
comprehensive clinical evaluation.  Any 
indicated diagnostic studies must also be 
accomplished if deemed warranted by the 
examiner.  If the examiner is unable to 
render any opinion requested, it should 
be so indicated on the record and the 
reasons therefor should be noted.  The 
factors upon which any medical opinion is 
based should be set forth for the record.  
The physician is advised that the 
questions posed relate solely to the 
service connected skin disability, unless 
any coexisting and unrelated skin 
disabilities may not be dissociated from 
the service connected disability.  

a.  The examining dermatologist 
is asked to note the location 
of any exfoliation, exudation 
or itching; whether there is 
constant exudation or itching, 
an extensive number of lesions, 
or marked disfigurement; and 
whether there is shown to be 
ulceration or extensive 
exfoliation or crusting, 
systemic or nervous 
manifestations, or exceptional 
repugnance.  

b.  As to any involvement of 
the head, face or neck, the 
examiner should describe the 
size and location of any 
scarring or lesions about the 
affected areas that are part 
and parcel of, or caused by, 
the service-connected skin 
disorder.  Information should 
be provided as to whether such 
scarring or lesions are 
slightly, moderately or 
severely disfiguring or whether 
there is a complete or 
exceptionally repugnant 
deformity of one side of the 
face or a marked or repugnant 
bilateral deformity 
attributable to the service-
connected disability.   

c.  The examiner should note 
whether there is any limitation 
of function of any body part 
affected by the service 
connected skin disability.

d.  The examiner should take an 
employment history from the 
veteran, including time lost 
from work due to the service 
connected skin disability.  The 
examiner should note whether 
the service connected skin 
disability would cause marked 
interference with employment.

6.  The veteran should be afforded an 
examination of his ears.  All indicated 
tests and studies should be conducted.  
The examiner should

a.  Set forth all diagnoses 
referable to the veteran's ears, 
exclusive of hearing loss. 

b.  List those symptoms and findings 
referable solely to otitis externa 
as opposed to any co-existing but 
unrelated disability.

c.  Determine whether the otitis 
externa, standing alone and with 
disregard to any co-existing or 
unrelated ear disabilities, would 
cause marked interference with 
employment.

7.  Following the completion of the 
foregoing actions, the RO should review 
the examination reports.  If any report 
is not in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return each 
such examination for any and all needed 
action.  

8.  Lastly, the RO should readjudicate 
the issues of the veteran's entitlement 
to service connection for a heart 
disorder and for increased ratings for 
dermatomycosis and otitis externa 
(schedular and extraschedular), on the 
basis of all the evidence on file and all 
governing legal authority, including the 
VCAA and 38 C.F.R. § 3.655, as 
applicable.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
which should include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claims in 
question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, these claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the 
Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-
38.03.   



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



